DETAILED ACTION

Response to Amendment
	Claims 1-7 and 9-19 are currently pending.  Claim 8 is cancelled.  The previous objection to the specification is withdrawn.  The previous objection to claims 1, 4, and 5-7 is withdrawn.  The previously stated 112, 1st paragraph rejection of claims 1-19 is withdrawn.  The previously stated 112, 2nd paragraph rejection of claims 5-7 and 13-17 is withdrawn.  The amended claims do not overcome the previously stated 103 rejections.  Therefore, upon further consideration, claims 1-7 and 9-19 are rejected under the following 103 rejections.

Claim Objections
Claim 10 is objected to because of the following informalities:  claim 10 is a duplicate of claim 9 and therefore should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhi et al (CN 108539267 A).
	Regarding claims 1, 2, 7, 11, and 12, Zhi et al discloses a lithium ion battery (lithium ion electrochemical cell) comprising: a negative electrode, a positive electrode, and an electrolyte composition comprising: lithium hexafluorophosphate LiPF6 (hexafluorinated lithium salt), lithium bis(fluorosulfonyl)imide (LiFSI salt), 1.0 parts of lithium difluorophosphate, 2.0 parts of vinylene carbonate, 0.5 parts of ethylene sulfate, and an organic solvent that is a mixture of ethylene carbonate, propylene carbonate, diethyl carbonate, and ethyl methyl carbonate; wherein a ratio of the mass of ethylene sulfate to the mass of vinylene carbonate before addition to the solvent is 0.25 based upon 2.0 parts of vinylene carbonate and 0.5 parts of ethylene sulfate; wherein the mass fraction of lithium difluorophosphate in the electrolyte is 0.2-1 parts (0.2%-1%) with an example of 1.0%; wherein the concentration of lithium salt is 1.1 mol/L and the lithium salt is lithium hexafluorophosphate and lithium bis(fluorosulfonyl)imide according to a ratio of 6:1, wherein the mass percentage of lithium bis(fluorosulfonyl)imide is 2.5% using 0.9428 mol/L of LiPF6 and 0.1571 mol/L of LiFSI, 151.905 g/mol of LiPF6, 187.06 g/mol of LiFSI; wherein the electrolyte does not include sulfolactone (sultone) ([0012],[0057]-[0059] and Example 5).
However, Zhi et al does not expressly teach a mass percentage of lithium difluorophosphate representing less than 1% of the mass of the group consisting of said at least one tetrafluorinated or hexafluorinated lithium salt, the lithium bis(fluorosulfonyl)imidide salt and said at least one organic solvent (claim 1); a mass percentage of lithium difluorophosphate represents from 0.1 to less than 1% (claim 7).
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Zhi electrolyte composition to include a mass percentage of lithium difluorophosphate representing less than 1% of the mass of the group consisting of LiPF6, lithium bis(fluorosulfonyl)imidide salt, and the organic solvent because even if the range of prior art and the claimed range do not overlap, obviousness may still exist if the ranges are close enough that one of ordinary skill in the art would not expect a difference in properties (In re Woodruff 16 USPQ 2d 1934 (Fed. Cir. 1990)).  In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Zhi electrolyte composition to include a mass percentage of lithium difluorophosphate representing from 0.1 to less than 1% because in a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990)).  There is no evidence of criticality of the claimed mass percentage of lithium difluorophosphate.  
Regarding claims 3 and 4, Zhi et al does not expressly teach lithium ions from the lithium bis(fluorosulfonyl)imidide salt that represents at least 30% in moles of the total amount of lithium ions present in the electrolyte composition (claim 3); or lithium ions from the tetrafluorinated or hexafluorinated lithium salt that represents up to 70% in moles of the total amount of lithium ions present in the electrolyte composition (claim 4).  
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Zhi electrolyte composition to include lithium ions from the lithium bis(fluorosulfonyl)imidide salt that represents at least 30% in moles of the total amount of lithium ions present in the electrolyte composition or lithium ions from the LiPF6 lithium salt that represents up to 70% in moles of the total amount of lithium ions present in the electrolyte composition because it has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  The amount of lithium ions from the lithium bis(fluorosulfonyl)imide salt and the amount of lithium ions from LiPF6 lithium salt are result effective variables of optimizing the ionic conductivity of the electrolyte.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)).  There is no evidence of criticality of the claimed amount of lithium ions from the lithium bis(fluorosulfonyl)imidide salt and the amount of lithium ions from the LiPF6 lithium salt.   
Regarding claims 5 and 6, Zhi et al discloses a mass fraction of each component in the electrolyte that is:  vinylene carbonate 2.0% and ethylene sulfate 0.5% (Example 5).
Regarding claims 9 and 10, Zhi et al does not expressly teach the ratio of the mass of lithium difluorophosphate to the sum of the masses of vinylene carbonate and ethylene sulfate that is strictly less than 0.2. 
Zhi et al also discloses an electrolyte composition comprising a ratio of the mass of lithium difluorophosphate to the sum of the masses of vinylene carbonate and ethylene sulfate that is 0.14 (0.5/2.0+1.5) (Example 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Zhi electrolyte composition to include a ratio of the mass of lithium difluorophosphate to the sum of the masses of vinylene carbonate and ethylene sulfate that is 0.14 in order to utilize a composition that can improve the high temperature cycle performance of the lithium ion battery ([0008]).
Regarding claims 13, 14, 16, and 17, Zhi et al also discloses a negative electrode comprising an active material based on graphite ([0033]) and a positive electrode active material such as Li(Ni0.8Co0.1Mn0.1)O2 (compound ii) or Li(NixCoyAlz)O2 ([0031],[0032], [0044).      
Regarding claims 18 and 19, the Office takes the position that the Zhi battery is inherently capable of being stored, charged, or discharged at a temperature of at least 80°C or at a temperature lower than or equal to -20°C.  Examiner’s note: Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986) (See MPEP 2112.02, Section I).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhi et al (CN 108539267 A) in view of Wang (US 2017/0346136).  The Zhi reference is applied to claim 14 for reasons stated above.
However, Zhi et al does not expressly teach a positive active material 20comprising the compound i) with x=1; M' represents at least one element selected from the group consisting of Fe, Ni, Co, Mg and Zn; 0<y<0.5 and z=0.
Wang discloses a positive electrode active material such as lithium ferrous phosphate (LiFePO4) (compound i), x=1, y=0, M”=Fe) ([0099]).  
Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Wang indicates that LiFePO4 is a suitable material for use as a positive electrode active material.  The selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use LiFePO4.

Response to Arguments
Applicant's arguments filed 5/24/22 have been fully considered but they are not persuasive. 
The Applicant argues that “in Example 5 of Zhi, the mass percentage of LiPO2F2 was 1% (1.e., not less than 1%).  A person of ordinary skill in the art would not never have thought to modify Zhi to select a ratio ESA/VC of less than or equal to 0.5. Indeed, the cell of Zhi’s Comparative Example employed a ratio ESA/VC of 0.5. However, this cell exhibited the worst performances. See, e.g., the Table at paragraph [0068] of Zhi. The discharge capacities of 82.1% and 80.6% were the lowest. At the least, Zhi teaches away from a ratio ESA/VC of less than or equal to 0.5 by criticizing, discrediting, or otherwise discouraging the use of the claimed ratio ESA/VC”.
In response, the Office disagrees that a person of ordinary skill in the art would not have thought to modify Zhi to select a ratio ESA/VC of less than or equal to 0.5 for the following reasons.  Although Zhi’s Comparative Example, employing a ratio ESA/VC of 0.5, exhibited the worse performances, the Office points out the electrolyte composition of the Comparative Example does not include lithium difluorophosphate and methylene disulfonate which are included in Example 5.  So, one of ordinary skill in the art would have recognized that the decrease in performance of the Comparative Example is attributed to the absence of lithium difluorophosphate and methylene disulfonate, and not attributed to the ratio ESA/VC of 0.5.  So, the performance of the Comparative Example of Zhi would not teach away from a ratio ESA/VC of less than or equal to 0.5.  Also, since Example 5 of Zhi discloses a ratio ESA/VC of 0.25, one of ordinary skill in the art would have recognize that the ratio ESA/VC is not critical to the Zhi invention and a ratio ESA/VC of 0.25 would also provided the same advantage of improved high temperature cycle performance.  Lastly, the Office points out that Examples C and D of the present invention is insufficient to show the criticality of the claimed mass percentage of lithium difluorophosphate representing less than 1%.  Although Example C (0.5% lithium difluorophosphate) appears to show an improvement in capacity in Figure 12, there is insufficient data to support the entire range of less than 1% (which could be 0.99%) or 0.1% to less than 1%.  Also, based upon the graph shown in Fig. 12, one of ordinary skill in the art would not be able to determine if the improvement in capacity is of both statistical and practical significance (See MPEP 716.02(b)).  Therefore, absent evidence of criticality of the claimed range of less than 1% for the mass percentage of lithium difluorophosphate, the Office maintains the contention that less than 1% (present invention) and 1% (Zhi) are close enough that one of ordinary skill in the art would not expect a difference in properties.         

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Tavares-Crockett can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729